Citation Nr: 9924118	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
left fifth toe amputation at the metatarsophalangeal joint, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
right fifth toe amputation at the metatarsophalangeal joint, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


REMAND

The veteran had active service from January 1982 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Subsequent to a hearing before the undersigned in April 1999, 
the veteran submitted VA, Social Security Administration, and 
private medical evidence, and waived her right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304 
(1998).

Along with these newly submitted records, the veteran raised 
the issue of entitlement to service connection for a 
bilateral knee disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.

The Board initially notes that the veteran's claim for PTSD 
is well-grounded.  The claims file contains evidence showing 
that the veteran has been diagnosed with PTSD, which has been 
related to a claimed sexual assault during service.  
Competing diagnoses include major depression and alcohol 
abuse.

Service connection for post-traumatic stress disorder 
requires evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in- 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
In this case, the veteran has been diagnosed with PTSD, 
however, it is unclear whether credible supporting evidence 
of an inservice stressor has been submitted.  The Board 
observes, however, that in the April 1996 statement of the 
case, the RO did not discuss the special evidentiary 
procedures for PTSD claims based on personal assault that 
were established in February 1996 in VA Adjudication 
Procedure Manual M21-1 (Manual M21-1), Part III,  5.14c 
(Feb. 20, 1996).  These procedures are a substantially 
expanded version of former Manual M21-1, Part III,  7.46c(2) 
(Oct. 11, 1995) (evidence of behavior changes that may 
indicate occurrence of personal assault as in-service 
stressor in PTSD context).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the M21-1 
provisions in  7.46 dealing with PTSD are substantive rules 
that are "the equivalent of [VA] regulations'."  Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 139 (1997). 

To summarize the veteran's testimony, she asserts that a 
sexual assault took place in January or February 1988, while 
stationed at the Lua Lua Lei Naval Magazine in Ewa Beach, 
Hawaii.  Her supervisor, "Chief P.K.," allegedly attacked 
her while she was on duty in the barracks.  She was working 
alone on the budget in a back office.  She had locked the 
door.  "P.K.," who apparently had a key, entered the room 
and locked the door behind him.  After insulting her, he 
reportedly sexually attacked her, and threatened to "ruin 
her career" if she told anyone.    

She did not report the incident because she was afraid of 
being court-martialed if the authorities did not believe her.  
However, she testified that she did tell a friend and fellow 
sailor, identified as [redacted] ("[redacted]").  She recalled that 
Ms. [redacted] was upset over the incident.  Although the veteran 
mentioned several other names of women who were allegedly 
harassed by "P.K.," it is unclear from her testimony 
whether she actually spoke to them contemporaneously with the 
month following the incident.  In light of the above, the RO 
should attempt to locate Ms. [redacted] and to obtain the names of 
any other people that she may have told about the attack.

Furthermore, the appellant recounts requesting a transfer 
several weeks after the incident, and thereafter developing a 
problem with alcohol.  This testimony is significant because 
it may be considered as evidence of a change of behavior 
which may corroborate the claimed assault.  Accordingly, 
further development is in order.

The veteran also contends that increased ratings are 
warranted for the residuals of her service-connected 
amputations.  A review of the record reflects that VA last 
examined the veteran's feet in February 1997.  During the 
April 1999 hearing before the undersigned, the veteran 
essentially testified that her conditions had increased in 
severity.  Specifically, she continued to have pain, and she 
believed that there was neurological involvement.  Moreover, 
she was receiving treatment for her feet from a private 
podiatrist, Sherry Choate, D.P.M., who reportedly had told 
her that x-ray studies showed that the metatarsal head of the 
right little toe was removed.  In July 1999, the veteran 
submitted records from the Berkley Family Foot Center.  These 
records, from June to September 1998, reflect diagnoses of 
neuritis and tender post-operative amputation scars 
(cicatrices) of her feet, corroborating the veteran's 
testimony with respect to possible neurological involvement.  
The doctor's signature is illegible and, therefore, it is 
impossible to be certain whether these are Dr. Choate's 
records.  In any case, in light of this evidence, the RO 
should attempt to obtain treatment records from the Berkley 
Family Foot Center and Dr. Choate. 

In Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the United 
States Court of Appeals for Veterans Claims reminded VA that 
well-settled case law holds that when a claimant alleges that 
a service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  Cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Thus, as to the facts in this 
case, the duty to assist includes the duty to schedule a more 
current medical examination.  38 C.F.R. § 3.159 (1998); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her since February 1997 
for residuals of bilateral fifth toe 
amputations, to specifically include 
records from the Berkley Family Foot 
Center and Dr. Choate.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  With the cooperation of the 
appellant, the RO should undertake 
reasonable efforts to locate the witness 
identified as [redacted] "[redacted]" [redacted], 
and any other person who may have 
contemporaneous knowledge of the alleged 
sexual assault.  If anyone is located, 
the RO should obtain statements from them 
regarding their knowledge of the 
veteran's alleged assault in January or 
February 1988.  The RO should ensure that 
its efforts conform to all relevant 
provisions of M21-1 and the Court's 
decision in Patton v. West, 12 Vet. App 
272 (1999).

3.  The RO should contact the Department 
of the Navy and request that they review 
the unit records for the Westloch Branch 
of the Lua Lua Lei Naval Detachment, Ewa 
Beach, Hawaii, for the period from 
January 1987 to January 1989, and 
ascertain whether any complaints of 
sexual assault or harassment were filed 
against the alleged perpetrator "Chief 
P.K"

4.  The RO should contact the National 
Personnel Records Center and request that 
they provide photocopies of all fitness 
reports/performance reports covering the 
appellant's tour of active duty, and 
transfer orders or requests.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of the claimed stressor, then the RO 
should schedule the veteran for an 
examination by a psychiatrist, if 
available, to determine whether the 
veteran has PTSD, and if so, whether it 
is related to any verified stressor.  The 
RO must provide the examiner with a 
summary of the verified stressor, and the 
examiner must be instructed that only 
this verified event may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examination report should 
include a complete rationale for all 
opinions expressed.  It is imperative 
that the claims file be reviewed by the 
examiner in connection with the 
examination.

6.  The RO should schedule the appellant 
for a podiatric examination of her toe 
amputation residuals.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate tests 
and/or studies should be conducted.  The 
veteran's amputated toes should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
recorded medical and vocational history.  
The examiner should address whether there 
is a neurological component to any 
complaint of pain, and whether the 
amputation involved the loss of the 
metatarsal head.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the podiatrist must 
discuss any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  The report of the examination 
should be typed.

7.  The appellant should be given 
adequate notice of any examination, which 
includes advising her of the consequences 
of failure to report for the examination.  
If she fails to report for any 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

8.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
readjudicate the issue of service 
connection for PTSD and an increased 
rating for her toe amputation residuals.  
With respect to the PTSD claim, the RO's 
decision should include a discussion of 
the probative value of the veteran's 
testimony that she requested a transfer 
several weeks after the incident in 
January or February 1988, as well as her 
history of alcoholism as evidence of a 
change of behavior which may corroborate 
the claimed assault.

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until otherwise notified.  While this case is in 
remand status, the appellant and her representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


